ACCEPTED
                                                                                      03-15-00335-CV
                                                                                              6066783
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 7/14/2015 5:04:33 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              No. 03-15-00335-CV

                       IN THE COURT OF APPEALS           FILED IN
                                                  3rd COURT OF APPEALS
                   FOR THE THIRD DISTRICT OF TEXAS AUSTIN, TEXAS
                            AUSTIN, TEXAS         7/14/2015 5:04:33 PM
                                                               JEFFREY D. KYLE
                                                                    Clerk

                               HERBERT ROLNICK,
                                                         Appellant,
                                v.
   SIGHT’S MY LINE, INC., A FLORIDA CORPORATION; STEWART
    LANTZ; RIGGS, ALESHIRE & RAY; BLAZIER, CHRISTENSEN,
           BIGELOW & VIRR; AND ADAMS & GRAHAM,
                                              Appellees.
         _______________________________________________

 Interlocutory Appeal from 200th Judicial District Court in Travis County, Texas,
                       the Honorable Tim Sulak, Presiding
__________________________________________________________________
   UNOPPOSED MOTION OF RESIDENT PRACTICING ATTORNEY
 IN SUPPORT OF MOTION OF NONRESIDENT ATTORNEY CRAIG S.
            HILLIARD FOR ADMISSION PRO HAC VICE
__________________________________________________________________

      TO THE HONORABLE JUSTICES OF THE COURT:
      Pursuant to the Rules Governing Admission to the Bar of Texas, Rule
XIX(b), J. Hampton Skelton (“Movant”), files this Motion of Resident Practicing
Attorney in Support of the Motion of Nonresident Attorney, Craig S. Hilliard, for
Admission Pro Hac Vice, and shows the following:
      1.    Movant is an active member in good standing of the Texas State Bar,
whose State Bar number is 18457700. Movant is a resident attorney who practices
with the law firm of Skelton & Woody, 248 Addie Roy Road, Suite B-302, Austin,
TX 78746, telephone (512) 651-7000, and facsimile (512) 651-7001.
      2.    Craig S. Hilliard (“Applicant”) has sought permission to appear pro
hac vice as counsel for Appellees Sight’s My Line, Inc. and Stewart Lantz in the
above-entitled and numbered appeal. Applicant will be associated with Movant in
this proceeding.
      3.    Movant finds Applicant, who is an active member in good standing
with the State of New Jersey and State of New York, to be a reputable attorney,
and recommends that Applicant be granted permission to participate in the above-
entitled and numbered proceedings before the Court.
      WHEREFORE, Movant respectfully requests that the Court grant
Applicant's Motion and enter an order allowing Craig S. Hilliard to participate as
one of the attorneys for Appellees Sight’s My Line, Inc. and Stewart Lantz in the
above-entitled and numbered appeal.
      July 14, 2015

                                      Respectfully submitted,

                                      SKELTON & WOODY
                                      248 Addie Roy Rd, Bldg B-302
                                      Austin, Texas 78746
                                      Telephone: (512) 651-7000
                                      Facsimile: (512) 651-7001


                               By:    /s/ J. Hampton Skelton
                                      J. Hampton Skelton
                                      State Bar No. 18457700
                                      hskelton@skeltonwoody.com
                                      Brandon Gleason
                                      State Bar No. 24038679
                                      bgleason@skeltonwoody.com

                                      COUNSEL FOR APPELLEES SIGHT’S
                                      MY LINE, INC. and STEWART LANTZ


                                        2
                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for all other parties and they
are unopposed to this Motion.


                                              /s/ J. Hampton Skelton
                                              J. Hampton Skelton


                          CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that on this 14th day of July, 2015, a
true and correct copy of the foregoing instrument was served electronically on
following counsel of record:

Scott R. Kidd
Scott V. Kidd
KIDD LAW FIRM
819 W. 11th Street
Austin, Texas 78701

Michael B. Johnson
Salvador Davila
THOMPSON, COE, COUSINS & IRONS, L.L.P.
701 Brazos, Suite 1500
Austin, Texas 78701

Robert E. Valdez
Joseph E. Cuellar
Jose “JJ” Trevino, Jr.
VALDEZ, JACKSON & TREVINO, P.C.
Plaza Las Campanas
1826 N. Loop 1604 W, Suite 275
San Antonio, Texas 78248




                                          3
Ruth G. Malinas
Tim T. Griesenbeck, Jr.
Scott M. Noel
PLUNKETT & GRIESENBECK, INC.
1635 N.E. Loop 410 Suite 900
San Antonio, Texas 78209



                                   /s/ J. Hampton Skelton
                                   J. Hampton Skelton




                               4